COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


EVA M. TOWNS-HINTON
                                                                MEMORANDUM OPINION *
v.     Record No. 2205-07-1                                          PER CURIAM
                                                                   JANUARY 29, 2008
OBICI HEALTH SYSTEM AND
 LIBERTY INSURANCE CORPORATION


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Eva M. Towns-Hinton, pro se, on brief). Appellant submitting on
                 brief.

                 (Audrey Marcello; Taylor & Walker, P.C., on brief), for appellees.
                 Appellees submitting on brief.


       Eva M. Towns-Hinton (claimant) appeals a decision of the Workers’ Compensation

Commission denying her claim for benefits filed on November 8, 2006. Claimant contends the

commission erred in finding that she failed to prove she sustained (1) an injury by accident

arising out of her employment on October 10, 2005; and (2) disability causally related to that

accident. Finding no error, we affirm.

                         “The question of ‘[w]hether an accident arises out of the
                 employment is a mixed question of law and fact and is reviewable
                 by the appellate court.’” Accordingly, although we are bound by
                 the commission’s underlying factual findings if those findings are
                 supported by credible evidence, we review de novo the
                 commission’s ultimate determination as to whether the injury arose
                 out of the claimant’s employment.

                         “The language ‘arising out of’ refers to the origin or cause
                 of the injury . . . .” An injury will therefore be deemed to “arise
                 out of” the claimant’s employment “when there is apparent to the
                 rational mind upon consideration of all the circumstances, a causal

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
               connection between the conditions under which the work is
               required to be performed and the resulting injury.” Thus, if an
               injury “cannot fairly be traced to the employment as a contributing
               proximate cause,” the injury is not compensable because it did not
               “arise out of” the claimant’s employment.

Stillwell v. Lewis Tree Serv., Inc., 47 Va. App. 471, 477-78, 624 S.E.2d 681, 683-84 (2006)

(citations omitted);

       In denying claimant’s claim, the commission found as follows:

                       The substance of the claimant’s testimony was that she did
               not know the cause of the fall and she denied slipping.
               Additionally, she was uncertain whether she had pain and fell, or
               suffered pain upon striking the ground. This evidence does not
               establish that a work-related exertion or condition caused the
               claimant to fall. The fact that her employment put her in a position
               to be reaching her parked vehicle does not make the injury
               compensable.

                      The medical record does not support that any type of
               work-related condition caused the claimant’s fall. Instead, the
               record emphasizes that she simply fell while walking, without any
               causative factor.

       We agree. Claimant testified that, after she completed her work shift as a registration

clerk on October 10, 2005, she walked to her vehicle in employer’s parking lot. Claimant had a

handicapped decal permitting her to park in a handicapped space, but since none were available

that day, she had parked in a regular space about two rows from the building. She agreed that

area was available for use by the general public. In addition, she did not know if employer

owned the lot or if its employees used it.

       As claimant approached her vehicle, she fell in the grassy median near it. She described

the accident as follows:

               I stepped up on the medium [sic]. I was right in front of my car.
               When I stepped up, I did grab my car because I wanted to make
               sure that I had balance . . . , and I guess I might have bent over a
               little because I was kind of like reaching for the car and tried to
               make sure I had some balance. I guess when I (inaudible) to grab
               the car, and when I stood back up, that’s when I fell. . . . Honestly,

                                             -2-
               I don’t know whether I caught a pain when I bent back up or
               whether the pain actually hit me when I hit the ground, but I fell
               backwards, and I fell just back on my butt right in the median. I
               had this terrible pain in my leg. I couldn’t straighten my leg out.
               It happened so fast. I couldn’t get up.

Claimant admitted “I don’t know why I fell,” speculating that it might have been uneven or she

may have stepped in something. However, she did not return to the median after the fall to

investigate.

       Prior to the fall, claimant had been diagnosed with multiple sclerosis, but walked

unassisted at the time of the fall. She admitted she had fallen on a prior occasion due to pain and

weakness in her leg. The medical records showed that on October 10, 2005, when claimant

sought treatment in the hospital emergency room, she gave a history of “walking to her car when

she slipped and fell to the ground.” However, claimant denied stating that she slipped. Another

history reported that she was “walking to car and [right] leg seemed to give out and [she] landed

on [the] ground. States felt like leg was in a spasm and she couldn’t get up.” She later reported

to Dr. Nickolas L. Pezzella, III, that she fell, but denied slipping or tripping on anything.

       Based upon this record, we agree that claimant’s evidence failed to sustain her burden of

proving the requisite causal connection between her injury and a significant work-related

exertion or a condition of her employment. The evidence showed that claimant fell while

walking to her car, but provided no explanation, beyond pure speculation, for what caused her to

fall. Furthermore, “[s]imple acts of walking, bending, or turning, without any other contributing

environmental factors, are not risks of employment.” Southside Virginia Training Ctr. v. Ellis,

33 Va. App. 824, 829, 537 S.E.2d 35, 37 (2000).

       Accordingly, we cannot say the commission erred in finding claimant failed to prove that

her October 10, 2005 injury arose out of her employment. Because this ruling disposes of this




                                             -3-
appeal, we need not address whether claimant’s disability was causally related to her alleged

October 10, 2005 work accident.

                                                                                       Affirmed.




                                           -4-